DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 04, 2021 has been entered.

This is the Communication in response to the Amendment filed on July 12, 2021, for Application, title: “Mobile Payment System ad Method”.


EXAMINER’s AMENDMENT
 An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Attorney Evan Glass (Registration No. 76,187) on September 10, 2021.

The status of claims 22 and 24-25 28 are changed from “withdrawn” to “cancelled”.


Status of the Claims
Claims 1-2, 4-21, 23, and 26-28 were pending.  By the 07/12/2021 Response, claims 1, 5, 16-19, 21, 23, and 26-28 have been amended, and no claim has been cancelled or added.  Claims 3, 22 and 24-25 are cancelled.  Accordingly, claims 1-2, 4-21, 23, and 26-28 remain pending and have been examined.


Priority
The Applicant's claim for benefit of as a continuation of application 14/650160, filed 6/5/2017 (abandoned 4/12/2018) (which is a 371 of PCT/GB2013/053211 filed 12/05/2013 and also has foreign priority to GB12211893.9 filed 12/05/2012) has been received and acknowledged.  For the purpose of examination, the 12/05/2012 is considered to be the effective filing date.


Claim Rejections - 35 USC § 112
In view of Applicant’s amendments, the rejection is withdrawn.


Allowable Subject Matter
Claims 1-2, 4-21, 23, and 26-28 are pending in this application.  All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner finds that the present claims qualify as patent eligible subject matter per the 2019 Revised PEG, more specifically, the present claims provide ways to authorize transactions in an unconventional way.  As explained by the Applicant via the 01/12/2021 Remarks (page 18) and agreed by the Examiner, the specific manner recited in the claims, in combination with the other features of the claims, improves conventional systems by initiating the transaction with a mobile communications device via a first application, detecting a payment application on the mobile device, and responsive to detecting the payment application, provide a request token to the first application that the first application can pass to the payment application so the payment application can coordinate a transaction authorization with a user and send an indication of the authorization to a payment server.  The claimed combinations of features are unconventional and include an inventive concept.  In summary, the claims did involve an abstract idea but the amendments made on 07/12/2021 and 

Claims 1-2, 4-21, 23, and 26-28 are pending in the application.  The closest prior arts, Laracey (US PUB. No. 2011/0251892 A1), Webster (US PUB. No. 20130144776 A1), Laracey (US PUB. No. 20140149293 A1), Laracey (US PUB. No. 2013/0238455 A1), Yamahara (US PUB. No. 2014/0067581 A1), and Oborne (US PUB. No. 2012/0316992 A1), individually or in combination do not teach each and every elements of the claims.  An updated search did not identify any reference(s) that would disclose the claimed invention, or could be reasonable to combine with the references.  Therefore, the 103 rejection is withdrawn.
The closest Non-Patent Literatures (NPL) search report did not indicate a reference that teach or render obvious each and every elements of the claims (see Dialog NPL Search Report, dated 09/10/2021).
For these reasons, independent claims 1, 23, and 26-28 are allowed over the prior arts of record.  Dependent claims 2, 4-21 also allowed because of their dependency on their independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-24 (renumbered from claims 1-2, 4-21, 23, and 26-28) are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697